     Case 3:21-cv-00813-B-BT Document 9 Filed 04/09/21       Page 1 of 2 PageID 30



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

ALBERT J. GARRY,                            §
           Plaintiff,                       §
                                            §
v.                                          §    No. 3:21-cv-00813-B (BT)
                                            §
JOSH YEAGER,                                §
         Defendant.                         §

                                       ORDER

        Plaintiff Albert J. Garry has filed a motion seeking the appointment of

 counsel to assist him with this pro se civil action. (ECF No. 6.) In support of his

 motion, Garry claims that he has made efforts to obtain counsel from various legal

 service organizations and the Dallas Bar Association, but he was not successful in

 his efforts.

        A plaintiff in a civil action is not entitled to court-appointed counsel as a

 matter of right. Lopez v. Reyes, 692 F.2d 15, 17 (5th Cir. 1982). Rather, the decision

 whether to appoint counsel for an indigent litigant rests within the sound

 discretion of the trial court. See 28 U.S.C. § 1915(e)(1). The general showing

 required to warrant appointment of counsel is exceptional circumstances. United

 States v. Property Located at 1604 Oceola, 803 F. Supp. 1194, 1198 (N.D. Tex.

 1992) (citing Mallard v. United States Dist. Court for Southern Dist. of Iowa, 490

 U.S. 296, 298 (1989) and Branch v. Cole, 686 F.2d 264, 266 (5th Cir. 1982)). No

 clear definition of the “exceptional circumstances” standard exists, but it examines



                                           1
  Case 3:21-cv-00813-B-BT Document 9 Filed 04/09/21       Page 2 of 2 PageID 31



two basic factors: (1) the type and complexity of the case, and (2) the abilities of

the individuals bringing it. Branch, 686 F.2d at 266.

      Here, Garry has not shown “exceptional circumstances” warranting the

appointment of counsel. His complaint was received by this Court on April 8, 2021,

and the Court issued an order and notice of deficiency on April 9, 2021, which

directed him to file a complaint in compliance with Federal Rule of Civil Procedure

8(a) by May 10, 2021. After Garry files his complaint in compliance with Rule 8(a),

it will be judicially screened. At this time, he has failed to demonstrate that he

requires counsel to assist him. The request for appointed counsel is therefore

denied without prejudice.

      SIGNED April 9, 2021.


                                ___________________________
                                REBECCA RUTHERFORD
                                UNITED STATES MAGISTRATE JUDGE




                                         2
